MEMORANDUM **
California state prisoner Fred W. Davis appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1988 action alleging that prison officials were deliberately indifferent to his serious medical needs by ordering him to get down on the ground to comply with security alarm procedures. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a grant of summary judgment, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and review for abuse of discretion discovery rulings, Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 726 (9th Cir.1999). We affirm.
The district court properly granted summary judgment to defendants because Davis failed to raise a genuine issue of material fact as to whether defendants knew that ordering him to sit down while the security alarm was sounding would cause a substantial risk to his health and safety. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (the Eighth Amendment is violated if prison official knows of and disregards an excessive risk to an inmates health or safety).
The district court did not abuse its discretion by denying Howard’s motion to compel discovery because the defendants provided adequate answers to Davis’s interrogatories and document requests, and the denial of discovery did not result in “actual and substantial prejudice.” See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.2002) (citation omitted).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.